                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                            NO. 5:19-CR-00153-D

UNITED STATES OF AlVIERICA

              V.


MAURICE QUINCY DESHAWN
WILLIAlVIS
     A/KIA "Smoove"

                   PRELIMINARY ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a plea of guilty by the defendant, on

April 13, 2020 to a violation of 18 U.S.C. §§ 841(a)(l) and 846, and further evidence

of record and as presented by the Government, the Court finds that the following

personal property is hereby forfeitable pursuant to 21 U.S.C. § 853, to wit:

       (a)    Taurus .357 Magnum revolver bearing serial number QF40453;

       (b)    Any and all related ammunition;

      AND WHEREAS, by virtue of said finding, the United States is now entitled

to possession of said property pursuant to 21 U.S.C. § 853 and Fed. R. Crim. P.

32.2(b)(3);

       It is hereby ORDERED, ADJUDGED and DECREED:

       1.     That based upon the Guilty Plea by the defendant, the United States is

hereby authorized to seize the above-stated property, and it is hereby forfeited to

the United States for disposition in accordance with the law, including destruction,

subject to the provisions of 21 U.S.C. § 853(n). In accordance with Fed. R. Crim. P.

32.2(b)(4)(A), this Order shall become final as to the defendant at sentencing.


                                          1

        Case 5:19-cr-00153-D Document 83 Filed 10/05/20 Page 1 of 3
       2.        That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Preliminary

Order of Forfeiture in the applicable section of the Judgment, as required by Fed. R.

Crim. P. 32.2(b)(4)(B).

       3.         That pursuant to 21 U.S.C. § 853(n), the United States shall publish

notice of this Order and of its intent to dispose of the property in such manner as

the Attorney General or the Secretary of Treasury directs, by publishing and

sending notice in the same manner as in civil forfeiture cases, as provided in

Supplemental Rule G(4). Any person other than the defendant, having or claiming
             0


any legal interest in the subject property must file a petition with the Court within

30 days of the publication of notice or of receipt of actual notice, whichever is

earlier.

       The petition must be signed by the petitioner under penalty of perjury and

shall set forth the nature and extent of the petitioner's right, title, or interest in the

subject property, and must include any additional facts supporting the petitioner's

claim and the relief sought.

       4.         That upon adjudication of all third party interests this Court will enter

a Final Order of Forfeiture pursuant to 21 U.S.C. § 853, as required by Fed. R.

Crim. P. 32.2(c)(2).




                                               2

           Case 5:19-cr-00153-D Document 83 Filed 10/05/20 Page 2 of 3
SO ORDERED. This ..I_ day of O c-fu ~       , 2020.




                      United States District Judge




                               3

 Case 5:19-cr-00153-D Document 83 Filed 10/05/20 Page 3 of 3
